SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Soliciting Material Under Rule 14a-12 [ ] Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials ENTERPRISE FINANCIAL SERVICES CORP (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials: [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. 1) Amount previously paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: ENTERPRISE FINANCIAL SERVICES CORP CLAYTON, MISSOURI 63105 NOTICE OF 2 The Annual Meeting of Stockholders of Enterprise Financial Services Corp will be held at the Donald Danforth Plant Science Center, 975 North Warson Road, Saint Louis, Missouri 63132 on Thursday, April 21, 2011, at 4:00 p.m. local time, for the following purposes: 1. to elect 11 directors to hold office until the next Annual Meeting of Stockholders or until their successors are elected and have qualified; and 2. to ratify the selection of Deloitte & Touche, LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2011. 3. to consider adoption of an advisory (non-binding) resolution approving executive compensation. The Board of Directors has fixed the close of business on March 1, 2011 as the record date for the determination of stockholders entitled to notice of and to vote at the meeting. It is important that your shares be represented and voted at the meeting. You have three options for voting your shares: 1. vote via the Internet, 2. vote via the telephone or 3. complete and return the proxy card sent to you. For Internet or telephone voting, instructions are printed on the proxy card sent to you. You can revoke a proxy at any time prior to its exercise at the meeting by following the instructions in the accompanying proxy statement. By Order of the Board of Directors, Noel J. Bortle, Secretary Clayton, Missouri March 11, 2011 TABLE OF CONTENTS PROXY STATEMENT 1 QUESTIONS ABOUT THE MEETING AND THESE PROXY MATERIALS 1 ELECTION OF DIRECTORS 4 BOARD AND COMMITTEE INFORMATION 7 DIRECTOR COMPENSATION 7 EXECUTIVE COMMITTEE 8 AUDIT COMMITTEE 8 NOMINATING AND CORPORATE GOVERNANCE COMMITTEE 9 COMPENSATION COMMITTEE 9 EXECUTIVE COMPENSATION 10 COMPENSATION DISCUSSION AND ANALYSIS 10 COMPENSATION COMMITTEE REPORT 18 SEVERANCE AND CHANGE IN CONTROL BENEFITS 20 EXECUTIVE EMPLOYMENT AGREEMENTS 20 SUMMARY COMPENSATION TABLE 23 GRANTS OF PLAN BASED AWARDS 25 OUTSTANDING EQUITY AWARDS AT YEAR END 26 OPTION EXERCISES AND STOCK VESTED 27 NONQUALIFIED DEFERRED COMPENSATION PLANS 27 POTENTIAL PAYMENTS UPON TERMINATION OR CHANGE IN CONTROL 28 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 28 PROPOSAL A – RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 29 PROPOSAL B – ADVISORY (NON-BINDING) APPROVAL OF EXECUTIVE COMPENSATION 30 INFORMATION REGARDING BENEFICIAL OWNERSHIP 31 RELATED PERSONS TRANSACTIONS 33 AUDIT COMMITTEE REPORT 34 INFORMATION CONCERNING PRINCIPAL ACCOUNTANT 34 PROPOSAL OF STOCKHOLDERS 36 OTHER MATTERS 36 ADDITIONAL INFORMATION 36 ENTERPRISE FINANCIAL SERVICES CORP CLAYTON, MISSOURI 63105 PROXY STATEMENT These proxy materials are delivered by the Board of Directors of Enterprise Financial Services Corp (the “Company” or “EFSC”), in connection with the solicitation of proxies to be voted at the 2011 Annual Meeting of Stockholders or any adjournment or postponement thereof. This Proxy Statement and the proxy card were first mailed to stockholders on or about March 11, 2011. QUESTIONS ABOUT THE MEETING AND THESE PROXY MATERIALS What may I vote on? 1. The election of 11 directors to hold office until the next Annual Meeting of Stockholders or until their successors are elected and have qualified. 2. Proposal A, ratification of the selection of Deloitte & Touche LLP as independent registered public accounting firm for fiscal 2011. 3. Proposal B, an advisory (non-binding) vote to approve our executive compensation, as disclosed in this proxy statement. THE BOARD UNANIMOUSLY RECOMMENDS A VOTE FOR THE ELECTION AS DIRECTORS OF THE NOMINEES NAMED HEREIN AND A VOTE IN FAVOR OF PROPOSALS A AND B. Who can vote at the meeting? Our Board of Directors has set March 1, 2011 as the record date for the Annual Meeting. All stockholders who owned our common stock at the close of business on the record date may attend and vote at the Annual Meeting. On the Record Date, there were 14,928,324 shares of common stock outstanding. Shares held as of the record date include shares that are held directly in your name as the stockholder of record and those shares held for you as a beneficial owner through a stockbroker, bank or other nominee. How do I vote my shares? If your shares are registered directly in your name with our stock transfer agent, Computershare, you are considered a stockholder of record and the beneficial owner of those shares. As a stockholder of record, you have the right to grant your voting proxy directly to the Company, or to vote in person at the meeting. If your shares are held in a stock brokerage account or by a bank, you are still considered the beneficial owner of those shares, but your shares are said to be held in “street name.” Generally, only stockholders of record may vote in person at the meeting. If your shares are held in street name, you will receive a form from your broker or bank seeking instruction as to how your shares should be voted. If you desire to vote shares held in street name in person at the meeting, you need to contact your broker and ask how to obtain a “legal proxy” to directly vote such shares. Distribution of Proxy Solicitation and Other Required Annual Meeting Materials Rules adopted by the U.S. Securities & Exchange Commission, or SEC, permit us to mail a notice to our stockholders advising that our proxy statement, annual report to stockholders, electronic proxy card and related materials are available for viewing, free of charge, on the Internet. Stockholders may then access these materials and vote over the Internet or request delivery of a full set of materials by mail or email. These rules help us lower the cost of conducting our annual meeting by reducing costs associated with printing and postage. We will begin mailing the required Notice of Internet Availability of Proxy Materials to stockholders on or about March 11, 2011. The proxy materials will be posted on the Internet, at www.proxyvote.com, no later than the day we begin mailing the Notice. If you receive the Notice, you will not receive a paper or email copy of the proxy materials unless you request one in the manner set forth in the Notice. The Notice of Internet Availability of Proxy Materials contains the following important information: The date, time and location of the annual meeting; A brief description of the matters to be voted on at the meeting; A list of the proxy materials available for viewing on www.proxyvote.com and the control number you will use to access the site; and Instructions on how to access and review the proxy materials online, how to vote your shares over the Internet, and how to get a paper or email copy of the proxy materials, if that is your preference. 1 Can I change my vote? Yes. If you are the stockholder of record, you may revoke your proxy at any time before the Annual Meeting by: entering a new vote by Internet or telephone; returning a later-dated proxy card; sending written notice of revocation to the Secretary of the Company; or attending the Annual Meeting and voting by ballot. To change your vote for shares you hold in street name, you will need to follow the instructions provided by your broker or bank. How are shares of Common Stock voted at the meeting? Each holder of Common Stock is entitled to one vote for each share of Common Stock held with respect to each matter to be voted upon; provided, however, that cumulative voting is available for the election of directors. All shares of Common Stock represented at the Annual Meeting by properly executed proxies received prior to or at the Annual Meeting which are not properly revoked will be voted at the Annual Meeting in accordance with the instructions indicated on the proxies. If no contrary instructions are indicated, proxies will be voted FOR the election of the Board's director nominees and FOR approval of Proposals A and B. What does cumulative voting in the election of directors involve? Under cumulative voting, each stockholder is entitled to cast a number of votes equal to the number of shares held by such stockholder multiplied by the total number of directors to be elected. These votes may be divided among all nominees equally or may be voted for one or more of the nominees, either in equal or unequal amounts, as the stockholder may elect. A plurality of votes cast at the Annual Meeting is required for the election of each director, which effectively means that the twelve persons receiving the most votes will be elected as directors. Shares held by a stockholder who elects to withhold authority to vote for all nominees will not participate in the election for directors but will be present for other quorum and business purposes. A stockholder who withholds authority to vote for one or more (but less than all) director nominees will be deemed to have elected to allocate all his votes equally among all remaining director nominees. Notwithstanding the foregoing, the proxies have, and may exercise, authority to cumulate and allocate votes among the nominees, including to allocate votes from other stockholders to vote in favor of the nominees as to which the “withholding stockholder” has withheld authority. If any other proposals were to come before the meeting, each stockholder would be entitled to one vote for each share of Common Stock held by such stockholder. How many votes are required to adopt the other proposals? The non-binding proposal relating to our executive compensation and the proposal to ratify the engagement of Deloitte & Touche LLP as our independent registered public accounting firm each require a majority of the shares actually voting upon the matter regardless of whether the number of favorable votes constitutes a majority of the shares outstanding or a majority of the shares present at the meeting. How do abstentions and broker non-votes affect the proposals to be voted on at the meeting? The abstention from voting by a stockholder present in person or by proxy will have no effect. If a broker or other nominee holder indicates on the Proxy Card that it does not have discretionary authority to vote the on a proposal (referred to as broker non-votes), those shares will be considered as present solely for purposes of determining whether a quorum is present. Employees who are stockholders; voting shares in certain benefit plans. If you are a current or former employee of the Company or one of its subsidiaries and you have any portion of your investment funds allocated to the EFSC Common Stock Fund in the EFSC Incentive Savings Plan ("Savings Plan"), you may instruct the Savings Plan’s trustees how to vote the shares of EFSC Common Stock allocated to your account under the Savings Plan. You will instruct the voting of your stock in the same manner as other stockholders, i.e., by submitting your voting instructions by telephone or through the Internet or by requesting a proxy card to sign and return. Please see the Notice of Internet Availability of Proxy Materials we sent to you or this proxy statement for specific instructions on how to provide voting instructions by any of these methods. Please note that your voting instructions for stock you hold in the Savings Plan must be returned by 11:59 p.m. Eastern Time on April 15, 2011. What if I don’t give specific voting instructions? If you indicate a choice on your proxy on a particular matter to be acted upon, the shares will be voted as indicated. If you are a stockholder of record and you return a signed proxy card but do not indicate how you wish to vote, the shares will be voted in favor of the election as directors of the nominees described in this proxy statement and for the other proposals. If you do not return the proxy card, your shares will not be voted and will not be deemed present for the purpose of determining whether a quorum exists. 2 If you are a beneficial owner and the broker or intermediary holding your account does not receive instructions from you as to how to vote those shares, under the rules of the New York Stock Exchange, that organization may not vote on either of our proposals, both of which are considered “non-routine” under those rules. As a beneficial owner, you will not be deemed to have voted on such non-routine proposals. The shares that cannot be voted by brokers on non-routine matters are commonly referred to as “broker non-votes”. Therefore, it is important that you vote your shares. Who pays for this proxy solicitation? The Company will pay the entire cost of preparing, assembling, printing, mailing and distributing these proxy materials. In addition to solicitation by mail, proxies may be solicited in person or by telephone or by other means by the Company’s directors, officers or employees, who will not receive any additional compensation for solicitation activities. The Company has engaged Broadridge Financial Solutions, Inc., for a fee to be determined, to assist in the distribution and tabulation of proxies. The Company will also reimburse brokerage firms and other nominees, custodians and fiduciaries for costs incurred by them in mailing proxy materials to the beneficial owners of common stock as of the record date. The date of this Proxy Statement is March 11, 2011. 3 ELECTION OF DIRECTORS The Board of Directors, upon recommendations of its Nominating and Governance Committee, has nominated for election the 11 persons named below. It is intended that proxies solicited will be voted for such nominees, in accordance with our cumulative voting structure as discussed above. The Board of Directors believes that each nominee named below will be able to serve, but should any nominee be unable to serve as a director, the persons named in the proxies have advised that they will vote for the election of such substitute nominee as the Board of Directors may propose. The following biographical information is furnished with respect to each member of the Board of Directors of the Company, some of whom also serve as directors and officers of one or more of the Company’s subsidiaries, including Enterprise Bank & Trust (the “Bank”). There are no family relationships between or among any directors or executive officers of the Company. Except as noted below, none of the Company’s directors or executive officers serves as a director of (i) any company other than EFSC that has a class of securities registered under or that is subject to the periodic reporting requirements of the Securities Exchange Act of 1934, or (ii) any investment company registered under the Investment Company Act of 1940. All directors, other than Mr. Benoist have been determined to be independent for purposes of Rule 5605(a)(2) of the NASDAQ stock market. Name Age Director Since Peter F. Benoist 63 Michael A. DeCola 57 William H. Downey 66 John S. Eulich 60 Robert E. Guest, Jr. 56 Lewis A. Levey 69 Birch M. Mullins 67 James J. Murphy, Jr. 67 Brenda D. Newberry 57 John M. Tracy 52 Sandra A. Van Trease 50 The biographies of the nominees below contain information regarding the person’s service as a director, business experience, director positions held currently or at any time during the last five years, information regarding involvement in certain legal or administrative proceeds, if applicable, and the experience, qualifications, attributes or skills that caused the Nominating and Corporate Governance Committee and the Board to determine that the person should serve as a director. James J. Murphy has been a director of the Company since 2002. Since 1982, Mr. Murphy has been the Chairman and Chief Executive Officer of Murphy Company, a mechanical specialty contracting firm. Mr. Murphy has been the Chairman of the Board of the Company since 2008 and served as the Lead Independent Director of the Company from November 2005 through May 2008. He is also a past chairman of the St. Louis Regional Business Council and is currently engaged in various community activities. Mr. Murphy has built a successful, private business and brings a long history of entrepreneurship which is the cornerstone of EFSC’s strategy of focusing on the banking and wealth management needs of privately-held businesses, their owner families and other success-minded individuals. 4 Peter F. Benoist has been a director of the Company since 2002. Since May 2008, Mr. Benoist has been the President and Chief Executive Officer of the Company. Mr. Benoist was the Executive Vice President and Chairman and Chief Executive Officer of the Bank from October 2002 through May 2008, and served as the Chairman of the Company’s Board from November 2005 through May 2008. Mr. Benoist was the Executive Director of the St. Louis Regional Housing and Community Development Alliance from 1999 through 2002. He has over thirty years of public company banking experience as an officer and director and has served on public company boards. Mr. Benoist brings deep knowledge of the Company and its business and is the voice of management on the Board. Michael A. DeCola has been a director of the Company since 2007. Mr. DeCola has been the President and Chief Executive Officer of Mississippi Lime Company (calcium based chemical products) since 1999. Mr. DeCola serves on several private company boards in the St. Louis community and is the past chairman of the St. Louis Regional Business Council. William H. Downey has been a director of the Company since 2002. Since 2003, Mr. Downey has been the President, Chief Operating Officer and a director of Great Plains Energy Inc., (NYSE: GXP), an electric utility company. Mr. Downey has also been the President and Chief Operating Officer of Great Plains Energy’s subsidiary, Kansas City Power & Light Company since 2003 and 2008, respectively and served as Chief Executive Officer from 2003 to 2008. In addition, since 2008, he has served as President and Chief Operating Officer of Greater Missouri Operations, a subsidiary of Great Plains Energy. He also serves on several private company boards in the Kansas City community. Mr. Downey’s broad strategic experience and knowledge of operations along with his experience in a publicly traded utility company and the related experience in regulatory relations at both a federal and state level is an asset for the board. John S. Eulich has been a director of the Company since March 11, 2010. Mr. Eulich has been the President and Chief Executive Officer of INDEECO, a manufacturing company, since 2005. He has been a member of the Enterprise Bank & Trust Board of Directors since July 2009. Since 2005, Mr. Eulich has also been a director of LMI Aerospace (NASDAQ: LMIA) where he currently serves as a member of LMIA’s Audit Committee and as the Chairman of LMIA’s Compensation Committee. In addition to his public company experience, he is a successful entrepreneur and familiar with the needs of privately held businesses. He also is engaged in the St. Louis community through various boards. Robert E. Guest, Jr. has been a director of the Company since 2002. Since 2007, Mr. Guest has been a partner at The Affinity Law Group. Mr. Guest was a partner at Doster Mickes James Ullom Benson & Guest, LLC, a law firm, from 2005 through 2007, and prior to that he was a partner at the law firm of Benson & Guest LLP, from 1986 through 2005. Mr. Guest brings significant legal experience in commercial activities and merger and acquisitions. He is also very familiar with the St. Louis and Kansas City business communities. Lewis A. Levey has been a director of the Company since 2005. Since 1997, Mr. Levey has been the Chairman and Chief Executive Officer of Enhanced Value Strategies, Inc., a real estate consulting company. Mr. Levey serves as Trust Manager (Director) and Lead Independent Trust Manager of Camden Property Trust, a REIT focused on multi-family residential housing (NYSE: CPT). Mr. Levey brings expertise in local and national commercial real estate development and public company governance. He also has strong ties to the St. Louis business community. Birch M. Mullins has been a director of the Company since 1996. He has been the President of Baur Properties, a real estate investment company, since 1988. Mr. Mullins is a successful real estate developer and brings expertise in St. Louis commercial real estate. Brenda D. Newberry has been a director of the Company since 2007. Ms. Newberry is the retired Chairman of The Newberry Group, a global IT company she founded in 1996. She was the Chairman and Chief Executive Officer from 2006 through 2009, and was President and Chief Executive Officer from 1996 through 2005. Ms. Newberry has been a director of The Laclede Group, a natural gas distribution company, (NYSE: LG), since 2007 and has served on that company’s Audit, Compensation and Investment committees. Ms. Newberry started, built and sold a successful, privately-held business after serving in the USAF for 6 years, a major defense contractor for 5 years and MasterCard International for 12 years, where she served in positions ranging from technology specialist to a global VP of a profit and loss business unit. She is also very active in the St. Louis community, especially programs encouraging education, as well as, youth and minority development. Ms. Newberry’s experience in global operations combined with her entrepreneurial background and service on other publicly-traded company boards provides a broad and valuable perspective to our Board. John M. Tracy has been a director of the Company since March 11, 2010. Mr. Tracy has been the Chief Executive Officer of Dot Foods, a food distribution company, since 2006. He has been employed by Dot Foods since 1980 and has held several positions in the organization including sales, marketing and operations. Mr. Tracy serves on several private company boards in the St. Louis metro area. He is also the current -chairman of the St. Louis Regional Business Council. Mr. Tracy’s experience leading a successful, privately-held business provides entrepreneurial perspective. In addition, he brings his experience in and perspective of the Illinois markets of the St. Louis area. 5 Sandra A. Van Trease has been a director of the Company since 2005. Since 2004, Ms. Van Trease has been the Group President of BJC HealthCare, a not-for-profit operator of hospitals and the largest healthcare institution is the St. Louis area. Ms. Van Trease was President and Chief Executive Officer at UNICARE, an operating unit of Well Point Inc., a health insurance company, from 2002 through 2004, and she was President, Chief Financial Officer and Chief Operating Officer of RightChoice, a health insurance company, from 2000 through 2002. Ms. Van Trease has been a director of Peabody Energy (NYSE: BTU) since 2002, where she has served as a member of their Audit Committee since 2002 and a member of their Health, Safety and Environmental Committee since 2010. Ms. Van Trease is also a Certified Public Accountant. Ms. Van Trease’s executive management and experience at these institutions together with her service on other publicly-traded company boards and strong community service make her a valued advisor and highly qualified to serve on our board and its committees. THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE FOR EACH OF THE INDIVIDUALS LISTED ABOVE FOR ELECTION AS DIRECTORS OF THE COMPANY. 6 BOARD AND COMMITTEE INFORMATION The Board of Directors has determined that having an independent director serve as Chairman of the Board is in the best interest of shareholders at this time. The structure ensures a greater role for the independent directors in the oversight of the Company and active participation of the independent directors in setting agendas and establishing priorities and procedures for the work of the Board. The Board is actively involved in oversight of risks that could affect the Company. This oversight is conducted primarily through committees of the Board, as disclosed in the descriptions of each of the committees below and in the charters of each of the committees, but the full Board has retained responsibility for general oversight of risks. The Board satisfies this responsibility through full reports by each committee chair regarding the committee’s considerations and actions, as well as through regular reports directly from officers responsible for oversight of particular risks within the Company. All Committee members are appointed by the Board. In addition, the Board has established membership standards for each committee which requires that a certain number of committee members must be “independent directors,” as that term is defined in Rule 5605(a)(2) of the NASDAQ rules. The Board met eight times in 2010. All directors attended at least 75% of all meetings of the full Board and of those committees on which they served in 2010. The Company’s Board of Directors periodically held executive sessions of the members of the Board who met the then current standards of independence. Executive sessions of the Board were presided over by the Chairman. In 2011, the Board is scheduled to meet eight times. DIRECTOR COMPENSATION The following table sets forth compensation paid to each of the Company’s directors during 2010. Fees Earned or Stock Total Annual Paid in Cash Awards Compensation Name ($) (a) Michael A. DeCola William H. Downey John S. Eulich Robert E. Guest, Jr. Lewis A. Levey Birch M. Mullins James J. Murphy, Jr. 1 Brenda D. Newberry John M. Tracy Sandra A. Van Trease Henry D. Warshaw (b) (a) Includes fractional shares paid in cash. (b) Mr. Warshaw elected not to stand for re-election at the 2011 Annual Meeting. In 2010, non-employee Directors received a $12,000 annual retainer and $1,000 per board meeting attended. For Committee service, the Chairpersons received an additional retainer as follows: Audit Committee ($10,000), Compensation Committee ($8,000) and Nominating and Governance Committee ($6,000). Non-Chairperson committee members receive $750 per committee meeting attended. Chairman Murphy receives only an annual fee of $50,000. Directors select whether to receive their compensation in 100% EFSC common Stock or 50% cash/50% EFSC common stock. The shares are issued under a Stock Plan for Non-Management Directors, approved by the stockholders in 2006. 7 EXECUTIVE COMMITTEE The Executive Committee is empowered to act on behalf of, and to exercise the powers of, the full Board of Directors in the management of the business and affairs of the Company when the full Board of Directors is not in session, except to the extent limited by applicable Delaware law. The charter for the Executive Committee may be found in the investor relations section of the Company’s website at www.enterprisebank.com. All actions by the committee are reported at the next regular Board of Directors meeting. In addition, approved Executive Committee minutes are shared with all Directors. In 2010, the committee met six times. The Committee consists of five non-employee directors who are “independent directors” as defined in the NASDAQ standards. For 2010, the independent members of the Executive Committee consisted of Directors Murphy (Committee Chairman), DeCola, Levey, Van Trease and Warshaw. The non-independent member of the Committee was Director Benoist. AUDIT COMMITTEE The Audit Committee oversees the Company’s financial reporting process on behalf of the Board of Directors by reviewing all audit processes and fees, the financial information provided to the stockholders and the Company’s systems of internal financial controls. The Audit Committee has the authority and responsibility to select and evaluate and, where appropriate, replace the Company’s independent registered public accounting firm (the “independent auditors”). The Audit Committee is responsible for oversight of Company risks relating to accounting matters, financial reporting, legal and regulatory compliance and the Company’s anonymous reporting system. To satisfy these oversight responsibilities, the Committee separately meets regularly with the Company’s chief financial officer, director of internal audit, Deloitte & Touche LLP and management. The Committee chair periodically meets between formal Committee meetings with the Company’s chief financial officer, director of internal audit and Deloitte & Touche LLP. The Committee also receives regular reports regarding issues such as the status and findings of audits being conducted by the internal and independent auditors, the status of material litigation, accounting changes that could affect the Company’s financial statements and proposed audit adjustments. All members of the Audit Committee meet the NASDAQ independence standards. In 2010, the Audit Committee consisted of Directors Van Trease (Committee Chairperson), Guest, Newberry and Levey, who served a full year, and Director Eulich, who was appointed in July 2010. The Audit Committee met ten times in 2010. The Board of Directors has determined that Directors Guest and Van Trease satisfy the requirements of a “financial expert” as defined in Item 407(d)(5) of Regulation S-K and satisfy the definition of “financially sophisticated” under NASDAQ Rule 5605(c). The Company’s Board has determined that none of the Directors on the Audit Committee have a relationship with the Company or the Bank that would interfere with the exercise of independent judgment in carrying out their responsibilities as director. None of them is, or have been for the past three years, an employee of the Company or the Bank, and none of their immediate family members is, or have for the past three years, been an executive officer of the Company or the Bank. As noted in the Audit Committee’s charter, which is available on the Company’s website at www.enterprisebank.com, the Company’s management is responsible for preparing the Company’s financial statements. The Company’s independent auditors are responsible for auditing the financial statements. The activities of the Audit Committee are in no way designed to supersede or alter those traditional responsibilities. The Audit Committee’s role does not provide any special assurances with regard to the Company’s financial statements, nor does it involve a professional evaluation of quality of audits performed by the independent auditors. The Audit Committee reassesses the adequacy of the charter on an annual basis. The Audit Committee has considered whether the provision by Deloitte & Touche LLP of the services covered by the audit fees is compatible with maintaining Deloitte & Touche LLP’s independence and concluded that it is compatible. The Audit Committee is responsible for pre-approving all auditing services and permitted non-auditing services to be performed by the Company’s independent auditors. The Chairperson of the Audit Committee has authority to approve in advance all audit or non-audit services to be performed by the independent auditors but must report any such approval to the full Audit Committee at the next regularly scheduled meeting. The Report of the Audit Committee appears on page 34 of this Proxy Statement. 8 NOMINATING AND CORPORATE GOVERNANCE COMMITTEE The Nominating and Corporate Governance Committee assists the Board in identifying and recommending qualified director nominees for election at the stockholders’ annual meeting. The charter for the Nominating and Corporate Governance Committee may be found at the Company’s website at www.enterprisebank.com. The Committee also recommends membership on Board committees, recommends corporate governance guidelines and oversees an annual Board self-evaluation. All members of the Committee meet the NASDAQ independence standards. Nominating and Corporate Governance Committee members for 2010 were Directors Guest (Committee Chairman), Murphy, Newberry, Warshaw, who served a full year, and Director Tracy, who was appointed in April 2010. The Committee met five times in 2010. The Nominating and Corporate Governance Committee may consider candidates for Board membership coming to its attention through current Board members, search firms, stockholders and other persons. Suggestions for nominees from stockholders are evaluated in the same manner as other nominees. Any stockholder nomination must be submitted in writing to the Secretary, Enterprise Financial Services Corp, 150 North Meramec, Clayton, Missouri 63105 and should include the stockholder’s name, address and number of the Company’s shares owned by the stockholder along with the nominee’s name and qualifications. There is no fixed process for identifying and evaluating potential candidates to be nominees for directors, and there is no fixed set of qualifications that must be satisfied before a candidate will be considered. Rather, the Nominating and Corporate Governance Committee has the flexibility to consider such factors as it deems appropriate. These factors may include education, diversity, experience with business and other organizations comparable with EFSC, the interplay of the candidate’s experience with that of other members of the Board of Directors, and the extent to which the candidate would be a desirable addition to the Board of Directors and to any of the committees of the Board of Directors. The Nominating Committee will evaluate nominees for directors submitted by shareholders in the same manner in which it evaluates other director nominees. No shareholder has properly nominated anyone for election as a director at the Annual Meeting. Stockholders may communicate directly to the Board of Directors by sending a letter to the Board at: Enterprise Financial Services Corp Board of Directors, 150 North Meramec, Clayton, Missouri 63105. All communications directed to the Board of Directors will be received and processed by the Secretary of the Company and will be transmitted to the Chairman of the Nominating and Corporate Governance Committee without any editing or screening. The Nominating and Corporate Governance Committee is responsible for risks relating to management and Board succession planning, corporate governance and ethics. COMPENSATION COMMITTEE The Compensation Committee consists of Directors DeCola (Committee Chairman), Downey, Mullins and Murphy. The Compensation Committee met eight times in 2010. The Compensation Committee is comprised solely of non-employee directors, all of whom the Board has determined are independent pursuant to the NASDAQ rules. The responsibilities of the Committee are set forth in its charter, which is available on the Company’s website at www.enterprisebank.com, and includes the responsibility for establishing, implementing and continually monitoring compliance with the Company’s compensation philosophy. Members of the Committee are outside directors within the meaning of Section 162(m) of the Internal Revenue Code of 1986. During fiscal year 2010, no Member was an executive officer of another entity on whose compensation committee or board of directors an executive officer of the Company served. The Compensation Committee is responsible for risks relating to employment policies and the Company’s compensation and benefits systems. To assist it in satisfying these oversight responsibilities, the Committee has retained its own compensation consultant and meets regularly with management and with outside counsel to understand the financial, human resources and shareholder implications of compensation decisions being made. The Compensation Committee Report appears on page 18 of this Proxy Statement. 9 EXECUTIVE COMPENSATION COMPENSATION DISCUSSION AND ANALYSIS This section provides information regarding the compensation programs, including our overall compensation philosophy, components of compensation that we provide, the objectives and intended incentives of these components, and a discussion of the compensation decisions we have made regarding the following named executive officers of the Company (our “NEOs”): Name Title Age Peter F. Benoist President and Chief Executive Officer 63 Frank H. Sanfilippo Executive Vice President and Chief Financial Officer 48 Stephen P. Marsh Executive Vice President; Chairman and Chief Executive Officer – Enterprise Bank & Trust 55 Linda M. Hanson President, Kansas City Region, Enterprise Bank & Trust 50 John G. Barry President, Arizona Region, Enterprise Bank & Trust 54 Compensation Philosophy Despite the challenges in our industry in recent years, we remain committed to our vision of being one of the highest performing growth companies in the financial services industry. To achieve that vision, we must provide exceptional leadership to develop talented and focused associates to deliver outstanding client service and provide value to our stockholders. Our compensation philosophy is based on providing incentives for performance and management of risk. We develop and administer compensation programs consistent with the following principles: Compensation will be based on clearly defined goals; We will align compensation and variable incentives with measurable business results, appropriate risk management and increases in stockholder value; Our compensation programs will be based on the implementation of our business plan; We will compensate our associates in ways designed to attract, motivate and retain valuable performers; We will provide fair and competitive compensation based on market data; and We will implement programs that are easy to understand and administer. Overview of the Compensation Program The Compensation Committee of the Board of Directors determines and administers compensation operating under the authority of its Charter. The Committee has responsibility for establishing, implementing and continually monitoring compliance with the Company’s compensation philosophy. The Committee has overall responsibility relating to compensation for the directors and officers and other associates and delegates certain of those functions to management. In the case of NEOs, the Committee establishes and reviews all aspects of base salaries, short-term incentives, and long-term incentives, including the establishment or approval of measurement metrics. With respect to executives below this level, the Committee reviews management’s recommendations for the aspects named above. In the case of the remaining associate population, the Committee reviews, approves, and monitors compensation budgets and proposed methods of generally administering compensation practices. In administering compensation and reviewing management's administration of compensation programs, the Committee makes a determination that the compensation policies of the Company do not encourage inappropriate risk to the Company. The Committee has delegated to management the determination and administration of associate benefits while retaining oversight. As discussed in more detail below, we are subject to laws and regulations concerning the executive compensation paid by financial institutions, such as the Company, which have participated in the Capital Purchase Program (the “Capital Purchase Program” or the “CPP”) sponsored by the United States Treasury. The Committee regularly reviews all components of the Company’s compensation program to assure compliance with these requirements. 10 Committee Agendas, Scheduling, and Keeping of the Minutes. Our Senior Vice President of Human Resources, with approval from the Committee Chairman, proposes the agenda and scheduling calendar for the year. Outside counsel of the Committee took minutes until July 15, 2010 and the Corporate Secretary, took minutes the remainder of the year. The Committee reviews and approves all minutes. Compensation Consultant. Two consultants, Klemm & Associates and Pay Governance, were used in 2010. The consultants do not own any securities of the Company, nor do the consultants have any other business relationships with the Company or other individual associates. The Committee decides the nature and scope of the compensation consultant’s assignments, and the Chairman of the Committee, with the Senior Vice President of Human Resources, approves the budget and invoices relating to the consultant. The consultant’s work for the Committee includes: Providing analysis of the NEOs’ elements of executive compensation compared with peer group companies; Providing business and technical advice on executive compensation matters; and Discussing and making certain recommendations on specific pay programs and pay levels for executives. In 2010, the consultants did not provide services to the Company other than with respect to executive compensation. Performance Reviews. Each of our executive officers performs an annual self-evaluation of previous year performance. Our CEO conducts performance evaluations or has final approval over performance evaluations for the other NEOs. The Executive Committee conducted the annual performance evaluation of our CEO and reported the results of the evaluation to the Compensation Committee. The performance review of our CEO is based on the financial performance of the Company, the increase in stockholder value, growth in the human capital of the organization, the continued reinvestment and improvement of the Company’s product offerings, input from the outside members of the Board of Directors and the Company’s overall management of risk. The Compensation Committee also approved the leadership rating, which was part of his short term incentive compensation. The Committee discusses the CEO evaluation without the CEO being present and a Committee member presents the Committee’s recommendations for executive officer compensation to the full Board of Directors. Benchmarking of Compensation. The Committee uses competitive data to benchmark the following elements of compensation for NEOs: Base salary; Short-term annual incentives; Equity compensation elements such as stock options and restricted stock; Other elements that to date have been reported publicly under SEC rules. In addition to benchmarking, and in the interest of taking internal equity into account, the Committee examines the relationship of one NEO’s total compensation and sub-elements to other NEO’s. Klemm & Associates provides the Committee with compensation data from a database that derives data directly from publicly reported information called Salary.com CompAnalyst Executive. The database contains essentially all publicly-held U.S. companies including all publicly-held reporting banks. The Committee believes publicly-held reporting banks are the most appropriate group to benchmark ourselves against because we compete with that group for executive associates and for business. The peer group is composed of 128 banks and bank holding companies with assets of $900 million to $5.0 billion. The Committee believes that using this single criterion of assets (and not others such as by geographic region or certain named banks) adds a strong element of fairness and impartiality to comparisons. The Committee uses the data not only for compensation comparisons, but also for financial performance measurement, and in particular, determining award levels for the Long-Term Incentive Plan described below. In 2010, our benchmark group consisted of the following component companies: 1ST SOURCE CORP (SRCE) INDEPENDENT BANK CORP/MA (INDB) ACNB CORP (ACNB) INDEPENDENT BANK CORP/MI (IBCP) ALLIANCE FINANCIAL CORP/NY (ALNC) INTEGRA BANK CORP (IBNK) AMCORE FINANCIAL INC (AMFIQ) LAKELAND BANCORP INC (LBAI) AMERIS BANCORP (ABCB) LAKELAND FINANCIAL CORP (LKFN) AMERISERV FINANCIAL INC/PA (ASRV) LNB BANCORP INC (LNBB) AMES NATIONAL CORP (ATLO) MAINSOURCE FINL GROUP INC (MSFG) ARROW FINANCIAL CORP (AROW) MBT FINANCIAL CORP (MBTF) 11 BANCORP INC (TBBK) MERCANTILE BANK CORP (MBWM) BANCTRUST FINANCIAL GRP INC (BTFG) MERCHANTS BANCSHARES INC/VT (MBVT) BANK KY FINANCIAL CORP (BKYF) METROCORP BANCSHARES INC (MCBI) BANK OF MARIN BANCORP (BMRC) MIDDLEBURG FINANCIAL CORP (MBRG) BANK OF THE OZARKS INC (OZRK) MIDSOUTH BANCORP INC (MSL) BANNER CORP (BANR) MIDWEST BANC HOLDINGS INC (MBHI) BAR HARBOR BANKSHARES (BHB) NATIONAL BANKSHARES INC (NKSH) BRYN MAWR BANK CORP (BMTC) NEWBRIDGE BANCORP (NBBC) CAMDEN NATIONAL CORP (CAC) NORTHRIM BANCORP INC (NRIM) CANANDAIGUA NATIONAL CORP (CNND.OB) OLD POINT FINANCIAL CORP (OPOF) CAPE BANCORP INC (CBNJ) OLD SECOND BANCORP INC/IL (OSBC) CAPITAL CITY BK GROUP INC (CCBG) ORRSTOWN FINANCIAL SVCS INC (ORRF) CARDINAL FINANCIAL CORP (CFNL) PACIFIC CONTINENTAL CORP (PCBK) CASCADE BANCORP (CACB) PEAPACK-GLADSTONE FINL CORP (PGC) CENTERSTATE BANKS INC (CSFL) PEOPLES BANCORP INC/OH (PEBO) CENTRA FINANCIAL HOLDINGS INC PEOPLES BANCORP NC INC (PEBK) CENTRAL PACIFIC FINANCIAL CP (CPF) PREMIERWEST BANCORP (PRWT) CENTRUE FINANCIAL CORP (TRUE) PRINCETON NATL BANCORP INC (PNBC) CHEMICAL FINANCIAL CORP (CHFC) QCR HOLDINGS INC (QCRH) CITIZENS & NORTHERN CORP (CZNC) RENASANT CORP (RNST) CITY HOLDING COMPANY (CHCO) REPUBLIC BANCORP INC/KY (RBCAA) CNB FINANCIAL CORP/PA (CCNE) REPUBLIC FIRST BANCORP INC (FRBK) COBIZ FINANCIAL INC (COBZ) ROYAL BANCSHARES/PA -CL A (RBPAA) COLUMBIA BANKING SYSTEM INC (COLB) S & T BANCORP INC (STBA) COMMUNITY TRUST BANCORP INC (CTBI) S Y BANCORP INC (SYBT) EAGLE BANCORP INC/MD (EGBN) SANDY SPRING BANCORP INC (SASR) EASTERN VIRGINIA BANKSHARES INC (EVBS) SAVANNAH BANCORP INC (SAVB) ENTERPRISE BANCORP INC/MA (EBTC) SCBT FINANCIAL CORP (SCBT) FARMERS CAPITAL BANK CORP (FFKT) SHORE BANCSHARES INC (SHBI) FARMERS NATIONAL BANC CORP /OH/ (FMNB.OB) SIMMONS FIRST NATL CP -CL A (SFNC) FIDELITY SOUTHERN CORP (LION) SMITHTOWN BANCORP INC (SMTB) FINANCIAL INSTITUTIONS INC (FISI) SOUTHEASTERN BANK FINL CORP (SBFC.OB) FIRST BANCORP INC/ME (Maine) (FNLC) SOUTHERN CMNTY FINL CORP (SCMF) FIRST BANCORP/NC (North) (FBNC) SOUTHSIDE BANCSHARES INC (SBSI) FIRST BUSINESS FINANCIAL SERVICES, INC. (FBIZ) SOUTHWEST BANCORP INC (OKSB) FIRST CITIZENS BANC CORP (FCZA) STATE BANCORP INC (STBC) FIRST CMNTY BANCSHARES INC (FCBC) STELLARONE CORP (STEL) FIRST FINANCIAL CORP/IN (THFF) STERLING BANCORP/NY (STL) FIRST FINL BANKSHARES INC (FFIN) STERLING BANCSHRS/TX (SBIB) FIRST LONG ISLAND CORP (FLIC) SUFFOLK BANCORP (SUBK) FIRST M&F CORP/MS (FMFC) SUPERIOR BANCORP (SUPR) FIRST MARINER BANCORP (FMAR) TAYLOR CAPITAL GROUP INC (TAYC) FIRST MERCHANTS CORP (FRME) TOMPKINS FINANCIAL CORP (TMP) FIRST NATL CMNTY BANCORP INC (FNCB.PK) TRICO BANCSHARES (TCBK) FIRST UNITED CORP (FUNC) UNION FIRST MARKET BANKSHARS (UBSH) FIRSTBANK CORP (FBMI) UNITED BANCORP INC/MI (UBMI) FRANKLIN FINANCIAL SVCS CORP (FRAF) UNITY BANCORP INC (UNTY) GERMAN AMERICAN BANCORP INC (GABC) UNIVEST CORP OF PENNSYLVANIA (UVSP) GREAT SOUTHERN BANCORP (GSBC) VIRGINIA COMM BANCORP INC (VCBI) GREEN BANKSHARES INC (GRNB) WASHINGTON BANKING CO (WBCO) GUARANTY BANCORP (GBNK) WASHINGTON TR BANCORP INC (WASH) HAWTHORN BANCSHARES INC (HWBK) WEST BANCORPORATION INC (WTBA) HEARTLAND FINANCIAL USA INC (HTLF) WEST COAST BANCORP/OR (WCBO) HERITAGE FINANCIAL CORP (HFWA) WESTAMERICA BANCORPORATION (WABC) HOME BANCSHARES INC (HOMB) WILBER CORP (GIW) HORIZON BANCORP/IN (HBNC) YADKIN VALLEY FINANCIAL CORP (YAVY) 12 Compensation Restrictions Under the United States Treasury Capital Purchase Program On December 19, 2008, the Company received an investment of approximately $35.0 million from the United States Treasury under the Capital Purchase Program. Under the executive compensation standards adopted by the Treasury in connection with the CPP, during the period that the Treasury holds any of our securities under the CPP, we are subject to the following limitations on compensation: Limitation on Deduction for Compensation. We will not claim any tax deduction for compensation of any Senior Executive Officer (“SEO”) in excess of $500,000. CPP defines SEOs as generally being the Chief Executive Officer, the Chief Financial Officer and the next three most highly compensated executives. In the case of the Company, at this time the SEOs and the NEOs are identical. Clawback Policy. The Company was required to adopt a clawback policy pursuant to which the Company may recover from any SEO or any of its next top 20 most highly compensated employees, any bonus, retention award or incentive compensation which is based on statements of earnings, revenues, gains or other criteria that are later found to be materially inaccurate; Prevent Incentives for SEOs to Take Unnecessary Excessive Risks. The Company must limit SEO compensation practices to prevent incentives for unnecessary and excessive risks. Prohibition on Severance Payments. No “golden parachute payments” may be made to the five SEOs or the next five most highly-compensated employees. The term “golden parachute payment” includes any payment “for departure from a company for any reason, except for payments for services performed or benefits accrued.” Limitation on Bonuses. The Company may not pay or accrue any “bonus, retention award or incentive compensation” to the five most highly compensated employees whether or not these employees are SEOs. The prohibition does not apply to payments of “long-term” restricted stock or restricted stock units that have a value not exceeding 1/3 of the employee’s total annual compensation. Such grants of restricted stock or restricted stock units must not fully vest during the restricted period and are subject to a minimum vesting period of two years. Prohibition on Compensation which Encourages Manipulation of Earnings. The Company is not permitted to use compensation plans which “encourage manipulation of reported earnings” to enhance compensation of any employees. Adoption of Luxury Expenditure Policy. The Company was required to adopt a company-wide policy regarding excessive or luxury expenditures, including entertainment or events, office and facility renovations, aviation or other transportation and other activities or events that are not reasonable performance incentives or other similar measures conducted in the normal course of business. The Company’s luxury expenditure policy is located on the company website. Our executive compensation practices and policies are subject to these executive compensation restrictions. The discussion of our executive compensation practices and policies which follows should be read with these restrictions in mind. Compensation Components Our executive compensation consists of three components: base salary, short-term annual incentive awards, and long-term equity incentive compensation. We also provide modest levels of perquisites, described later, to NEOs. NEOs may elect to participate in a Deferred Compensation Plan that is available to certain other executives as well. We do not provide any executive benefits in the form of supplemental executive retirement plans, top hat plans, or special health care plans. NEOs also participate in other associate benefit programs that are provided or available to the general associate population such as health care, disability, life insurance and a defined contribution plan. These programs are described later. The Summary Compensation Table on page 23 provides additional information. Base Salaries. We use base salary to recognize and take into account requisite competencies, experience, and knowledge that we believe our NEOs must possess. In setting base salaries, the Committee considers the NEO’s experience, the difficulty that might be encountered in replacing the NEO, and how limited the pool of qualified people might be. We set base salary range midpoints at what would be slightly above the midpoint of the benchmarks for general peer group data. We set midpoint salary above the median because performance goals are set at levels well beyond median performance for the peer group and we strive to recruit and retain talent that would be highly sought after by our peers. With recommendations from the CEO and the Senior Vice President of Human Resources, the Committee annually reviews NEO base salaries based on individual and Company performance, the individual’s level of responsibility, peer group competitive data, internal equity considerations, compensation history, and terms and conditions of each NEO’s employment agreement. 13 Except for Mr. Benoist, as described below, in 2010, there were no increases in the rate of base salary for any of our NEOs. None of our NEOs were paid or earned any cash bonus other than a $50 bonus paid to all associates for the Company achieving certain quarterly goals. This amount is included as “Other Compensation” in the Summary Compensation table on page 23. Mr. Benoist.
